DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This final office action is in response to the amendment filed 12/21/2021.  Claims 1 and 3-20 are pending in this application and have been considered below.  Claim 2 is canceled by the applicant.  

Applicant’s arguments with respect to claims 1 and 3-20  have been considered but are moot in view of new ground(s) of rejection because of the amendments.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2021/0104056 A1 – hereinafter “Lee”) in view of Wekel et al. (Pub. No.: US 2021/0063578 A1 – hereinafter “Wekel”).
Claim 1:
Lee discloses a computer-implemented method, comprising: 
receiving, from a first data set recorded by one or more cameras (¶16 discloses “visible camera data”), an image comprising an image object (¶16 discloses “determining a depth of an object detected in the image”); 
processing the image to place a bounding box around the image object (¶17 discloses “a bounding box that encompasses pixels identified as being associated with the detected object”); and 
(¶17 discloses “region of interest (ROI) associated with the detected object”) within the bounding box to identify an image mask corresponding with a pixel region of the image object (¶17 discloses “a mask comprised of pixels corresponding to the detected object”); 
identifying on or more pixels in the pixel region using the bounding box and the image mask(¶28 discloses “two-dimensional bounding box” and, alternatively, “a pixel mask identifying discrete pixels associated with the vehicle”; ¶¶51, 84); and
processing the one or more pixels to determine a classification for the image object (¶15 discloses “pixels that correspond to the object in the image (termed a "region of interest" herein)”; ¶63 discloses a detected object classified as a "delivery truck"… a "compact vehicle"…"semi-truck.”), the classification being used in a 3-dimensional (¶31 discloses “a three-dimensional position of surface(s)”) for controlling operation of an Autonomous Vehicle (AV) (¶28 discloses “a vision system of an autonomous vehicle and received by a perception system of an autonomous vehicle for the perception system to determine a depth associated with the detected object”).
Lee discloses all of the subject matter as described above except for specifically teaching using a bounding box in conjunction with an image mask.  However, Wekel in the same field of endeavor teaches using a bounding box in conjunction with an image mask (Abstract discloses “the DNN may output instance segmentation masks, class segmentation masks, and/or bounding shape proposals corresponding to two-dimensional (2D) LiDAR range images (emphasis added)”; ¶¶26 discloses mask and bounding boxes used together; ¶¶5, 24 discloses bounding boxes; ¶¶27, 29 discloses masks). Lee discloses all of the subject matter as (¶41 discloses “intrinsic parameters and/or extrinsic parameters of the image sensors and the LiDAR sensors may be used to determine spatial transformation information between the image domain and the LiDAR domain”; ¶43 discloses “a Hough transform algorithm”; Claim 17 discloses “transformed ground truth data”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Lee and Wekel before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to identify or detect obstacles to generate a 3D understanding of the world-space environment to safely drive a vehicle autonomously (Wekel ¶¶2, 4, 22).  This motivation for the combination of Lee and Wekel is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 10, and 16:
The combination of Lee and Wekel discloses the computer-implemented method of claim 1, further comprising: processing
one or more pixels in the pixel region to determine a classification label for the image object
(¶15 discloses “pixels that correspond to the object in the image (termed a "region of
interest" herein)”; ¶63 discloses a detected object classified as a "delivery truck"); and
associating the classification label with the image object (¶63 discloses a detected object
classified as a "delivery truck"… a "compact vehicle"…"semi-truck.”).
Claims 3, 11, and 17:
The combination of Lee and Wekel discloses the computer-implemented method of claim 1, further comprising: processing the one or more pixels to determine a depth of the image object based on LiDAR data (Lee ¶15 discloses “determining a distance to an object in an environment using image data from an image sensor and LIDAR data from a LIDAR sensor”).
Claims 4, 11, and 18:
The combination of Lee and Wekel computer-implemented method of claim 1, further comprising: processing the image area within the bounding box to identify a second image mask corresponding with a second pixel region (Lee ¶17 discloses “a mask comprised of pixels corresponding to the detected object”; ¶28 discloses “( e.g., a pixel mask identifying discrete pixels associated with the vehicle”; ¶51; ¶84 discloses “an ROI (e.g., a bounding box, a pixel mask) that identifies a portion of the image as corresponding to the detected object”) of a second image object in the image (Lee ¶63 discloses a detected object classified as a "delivery truck"… a "compact vehicle"…"semi-truck.”); 
Identify one or more second pixels in the second image object (Lee ¶63 discloses a detected object classified as a "delivery truck"… a "compact vehicle"…"semi-truck.”; 28 discloses “( e.g., a pixel mask identifying discrete pixels associated with the vehicle”); and 
processing the one or more second pixels on to determine a depth of the second image object based on LiDAR data (Lee ¶63 discloses “The portion of LIDAR points may be associated with distance measurements that less than and/or greater than one or more distance thresholds … the range may be defined as 0.8 meters in front to 3 meters behind for a detected object classified as a "delivery truck," 0.5 meters in front to 1.2 meters behind for a detected object
classified as a "compact vehicle," or 1 meter in front to 8 meters behind for a detected object classified as a "semitruck."”).
Claims 5, 12, and 19:
The combination of Lee and Wekel discloses the computer-implemented method of claim 1, wherein processing the image to place the bounding box around the image object is performed using a first machine-learning model (Lee ¶72 discloses “machine-learning models used to do object detection”; Lee ¶¶24-25, 35).
Claims 6, 13, and 20:
The combination of Lee and Wekel discloses the computer-implemented method of claim 1, wherein processing the image area within the bounding box to identify the image mask is performed using a second machine-learning model (Lee ¶72 discloses “machine-learning models used to do object detection”; ¶¶24-25, 35).
Claim 7:
The combination of Lee and Wekel discloses the computer-implemented method of claim 1, further comprising: associating a range with the image object based on LiDAR data (Lee ¶21 discloses “removing a group of the LIDAR points that correspond to distances within a range of the primary depth estimate. For example, any LIDAR points associated with depth measurements that lie between 0.8 meters in front of the primary depth estimate (i.e., towards the LIDAR sensor) and 1.6 meters behind the primary depth estimate (i.e., on the other side of the primary depth estimate from the LIDAR sensor) may be excluded”).
Claim 8:
Lee discloses a system, comprising: one or more processors (¶74 discloses “processor(s) 604”); and a computer-readable medium (¶74 discloses “memory 606”) comprising instructions stored therein (¶75 discloses “executing instructions”), which when executed by the processors, cause the processors …
The combination of Lee and Wekel discloses the remaining elements recited in claim 8 for at least the reasons discussed in claims 1 and 4 above.
Claim 9:
The combination of Lee and Wekel discloses the system of claim 8, wherein the one or more processors are configured to execute the computer-readable instructions to identify the one or more pixels in the first image object and the second image object includes: processing one or more pixels in the first pixel region to determine a first classification label for the first image object (Lee ¶15 discloses “pixels that correspond to the object in the image (termed a "region of interest" herein)”; ¶63 discloses a detected object classified as a "delivery truck"); processing one or more pixels in the second pixel region to determine a second classification label for the second image object (Lee ¶63 discloses a detected object classified as a “ … a "compact vehicle"…"semi-truck.”); and associating the first classification label with the first image object and the second classification label with the second image object (Lee ¶63 discloses a detected objects are classified i.e. associated).
Claim 14:
The combination of Lee and Wekel discloses the and system of claim 8, wherein the one or more processors are configured to execute the computer-readable instructions to: associate a first range with the first image object and a second range with the second image object based on LiDAR data (Lee ¶63 discloses “The portion of LIDAR points may be associated with distance measurements that less than and/or greater than one or more distance thresholds … the range may be defined as 0.8 meters in front to 3 meters behind for a detected object classified as a "delivery truck," 0.5 meters in front to 1.2 meters behind for a detected object
classified as a "compact vehicle," or 1 meter in front to 8 meters behind for a detected object classified as a "semitruck."”).
Claim 15:
Lee discloses a non-transitory computer-readable storage medium ((¶74 discloses “memory 606”) comprising instructions stored therein, which when executed by one or more processors, cause the processors to (¶75 discloses “executing instructions”) …
The combination of Lee and Wekel discloses the remaining elements recited in claim 15 for at least the reasons discussed in claims 1 and 4 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ross Varndell/Primary Examiner, Art Unit 2666